DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 25, 2022 has been entered.
 
Response to Amendment
The amendment filed July 25, 2022 has been entered. Claims 1-4, 6-8, 10-13, 15, 17-19, and 21-25 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every objections, and 112(b) rejections previously set forth in the Final Office Action mailed April 26, 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 10-13, 15, 17-19, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Eisen (WO 2018111858 A1; hereinafter Eisen) in view of Keith (US 9262781 B2; hereinafter Keith), and in further view of Shin et al. (US 9002739 B2; hereinafter Shin).
With respect to claim 1:
	Eisen teaches 
A system, comprising: (See at least Eisen: Abstract)
a non-transitory memory storing instructions; and (See at least Eisen: [0042])
one or more processors configured to execute the instructions to cause the system to perform operations comprising: (See at least Eisen: [0042])
causing, via a software framework, a smart device to present a machine-readable code on a display of the smart device, the machine-readable code generated based on a transaction request and information associated with the smart device; (By disclosing, The user may login to a user account registered with the media service provider by inputting a user account ID through the remote control and/or input instructions indicating the purchase. The identity authentication service 1501 may generate a QR code associated with the transaction and displayed on the monitor or TV screen 1509. And the user may scan the QR code using the user device. In addition, the RP server may generate the request for barcode (machine-readable code) using Application Programming Interface (API) or software development kit (SDK) (software framework) provided by the identity authentication server 1107. See at least Eisen: [0187], [0185], [0154] & [0178])
receiving, by a service provider server from a user device over a communication network, a representation of the machine-readable code that is presented on the smart device and captured by the user device; (By disclosing, the user may scan the QR code using the user device then the verified user identity may be transmitted by the identity authentication service to the media server in order to complete the transaction. In addition, any suitable visual graphical code may be used to represent the unique validation ID. See at least Eisen: [0187] & [0051])
determining, by the service provider server, transaction information associated with the transaction based on the representation of the machine-readable code; ... (By disclosing, nonce data may be collected relating to a state of a scanned image of a visual graphical barcode or an imaging device (representation of the machine-readable code) during the first transaction. See at least Eisen: [0110]-[0111])
However, Eisen does not teach explicitly representation of the machine-readable code. 
Keith, directed to system and method for facilitating secure self payment transactions of retail goods and thus in the same field of endeavor, teaches 
receiving, by a service provider server from a user device over a communication network, a representation of the machine-readable code that is presented on the smart device and captured by the user device; (By disclosing, the purpose of QR code generator 516 is to create a representation of a transaction that is used for purchase verification purposes. In addition, the transaction is performed by using a smart TV and a consumer mobile device. See at least Keith: 31/42-53; 19/35-51; 42/36-47; 38/31-45)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the methods and systems for network-enabled account creation using optical detection teachings of Eisen to incorporate the system and method for facilitating secure self payment transactions of retail goods teachings of Keith for the benefit of facilitating self-payment and verification of the purchase of retail goods and services. (See at least Keith: 2/49-51)
However, Eisen and Keith do not teach communicating, by the service provider server over a payment network, the transaction information with a payment processor for verifying the transaction request; processing the transaction based on a response received from the payment processor; and transmitting, by the service provider server, a transaction processed signal to a merchant application server that causes the merchant application server to stream content to the smart device.
Shin, directed to method and system for signature capture and thus in the same field of endeavor, teaches
communicating, by the service provider server over a payment network, the transaction information with a payment processor for verifying the transaction request; (By disclosing, after the desired item is selected, the client module may communicate with a server (payment processor) to request that the item be purchased from an online merchant or a content store 230. In addition, a payment server (service provider server) authenticates the payment account data… the smart TV authenticates the payment account data… the authorization request is generated by the smart TV (e.g., an application running on the smart TV). See at least Shin: 6/9-25; 7/16-22; 9/17-32 & 51-60. For the compact prosecution, it has been searched for and considered, but still it is noted that the limitation “for verifying the transaction request” is an intended use, as stated below.)
processing the transaction based on a response received from the payment processor; and (By disclosing, the server may respond by generating a response to the order request, with the response including a payment identifier, which allows the order information to be associated with the payment method (payment processor) being used by the consumer. See at least Shin: 6/25-42)
transmitting, by the service provider server, a transaction processed signal to a merchant application server that causes the merchant application server to stream content to the smart device. (By disclosing, the signature can be stored on smart TV 210 and/or remote control, which completes the consumer's approval of the transaction and provides a record of their acceptance of the terms (transaction processed signal) of the transaction. In addition, at block 660, the payment transaction may be considered complete (e.g., merchant can ship merchandise, provide service, start content download, etc.). See at least Shin: 7/35-44; 10/60 ~ 11/6)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Eisen and Keith to incorporate the method and system for signature capture teachings of Shin for the benefit of using advanced internet-connected devices, such as smart TVs, for conducting online transactions. (See at least Shin: Abstract)
With respect to claims 8 and 15:
	Eisen teaches 
A method, comprising: (See at least Eisen: Abstract)
A non-transitory machine-readable medium having instructions stored thereon, the instructions executable to cause a machine associated with a service provider to perform operations comprising: (See at least Eisen: [0042])
receiving, by one or more hardware processors associated with a service provider server, a request from a smart device to process a transaction; (By disclosing, a user may request a service or transaction associated with a user account by inserting a bank or credit card into a card reader of the ATM or select a service displayed on the screen. See at least Eisen: [0178])
generating, by the one or more hardware processors for the request, a machine-readable code for display on the smart device based on the transaction; (As stated above with respect to claim 1, see at least Eisen: [0187])
causing, by the one or more hardware processors and via a software framework executed on the smart device, the smart device to present the machine-readable code on a display of the smart device; (As stated above with respect to claim 1, see at least Eisen: [0187], [0185], [0154] & [0178])
subsequent to causing the smart device to present the machine-readable code, receiving, by the one or more hardware processors and from a user device associated with an account, a representation of the machine-readable code that is presented on the smart device and captured by the user device; (As stated above with respect to claim 1, see at least Eisen: [0187], [0185], [0154], [0178] & [0051])
processing by the one or more hardware processors, the transaction through the user account with a processor system based on transaction information extracted from the representation of the machine-readable code; and (As stated above with respect to claim 1, see at least Eisen: [0187])
However, Eisen does not teach explicitly a representation of the machine-readable code. 
Keith, directed to system and method for facilitating secure self payment transactions of retail goods and thus in the same field of endeavor, teaches 
receiving, by the one or more hardware processors and from a user device associated with an account, a representation of the machine-readable code that is presented on the smart device and captured by the user device; (As stated above with respect to claim 1, see Keith: 31/42-53; 19/35-51; 42/36-47; 38/31-45)
However, Eisen and Keith do not teach transmitting, by the one or more hardware processors, a transaction processed indication to a merchant application server based on the processing, wherein the transmitting the transaction processed indication causes the merchant application server to begin streaming content on the smart device.
Shin, directed to method and system for signature capture and thus in the same field of endeavor, teaches
transmitting, by the one or more hardware processors, a transaction processed indication to a merchant application server based on the processing, wherein the transmitting the transaction processed indication causes the merchant application server to begin streaming content on the smart device. (By disclosing, the signature can be stored on smart TV 210 and/or remote control, which completes the consumer's approval of the transaction and provides a record of their acceptance of the terms (transaction processed signal) of the transaction. In addition, at block 660, the payment transaction may be considered complete (e.g., merchant can ship merchandise, provide service, start content download, etc.). See at least Shin: 7/35-44; 10/60 ~ 11/6)
With respect to claim 2:
	Eisen, Keith, and Shin teach the system of claim 1, as stated above.
Shin, in the same field of endeavor, further teaches wherein the operations further comprise: 
prompting, via a user interface presented on the user device, a user to confirm the processing the transaction, wherein the transaction is processed in response to receiving a confirmation from the user via the user interface. (By disclosing, at block 440, the consumer is prompted to provide signature data. See at least Shin: 8/66 ~ 9/5; 9/17-32)
With respect to claim 3:
	Eisen, Keith, and Shin teach the system of claim 1, as stated above.
Keith, in the same field of endeavor, further teaches wherein the operations further comprise: 
analyzing the representation of the machine-readable code received from the user device; and (By disclosing, when the QR code is captured by the retailer device, the retail device extracts (analyzing) the embedded URL code and links to the service provider's web server. In addition, the purpose of QR code generator 516 is to create a representation of a transaction that is used for purchase verification purposes. See at least Keith: 19/35-51; 20/29-36; 31/42-53; 42/36-47)
determining a transaction type associated with the transaction based on the analyzing, wherein the transaction information comprises the transaction type. (By disclosing, the token is provided in the form of a link embedded in a QR code that links to a transaction URL with transaction information (transaction type). See at least Keith: 20/29-36)
With respect to claim 4:
	Eisen, Keith, and Shin teach the system of claim 1, the method of claim 8, and the non-transitory machine-readable medium of claim 15, as stated above.
	Eisen further teaches 
wherein the machine-readable code is further generated by the software framework dynamically based on a content request transmitted from the user device. (By disclosing, the RP server may generate the request for barcode using Application Programming Interface (API) or software development kit (SDK) provided by the identity authentication server 1107. See at least Eisen: [0154])
With respect to claim 6:
	Eisen, Keith, and Shin teach the system of claim 1, as stated above.
Eisen further teaches wherein the service provider server is configured to communicate with the smart device via the software framework. (As stated above with respect to claim 1, see at least Eisen: [0154])
With respect to claim 7:
	Eisen, Keith, and Shin teach the system of claim 1, as stated above.
Shin, in the same field of endeavor, further teaches wherein the transaction request further comprises request information indicating a transaction request type associated with the transaction request and user information. (By disclosing, the transaction system may provide a payment or transaction identifier, which typically serves to uniquely identify the transaction (transaction request type) and provides a way to access data regarding the transaction, such as the purchased item, the price, the IP address of the purchaser (user information), etc. See at least Shin: 1/43-49)
With respect to claim 10:
	Eisen, Keith, and Shin teach the method of claim 8, as stated above.
Shin, in the same field of endeavor, further teaches wherein the service provider server communicates with the processor system via a payment network. (By disclosing, the authorization request is generated by a payment server (e.g., by a third party server based on payment account data provided by the payment application running on the smart TV). In addition, the payment application may be associated with a financial institution, a merchant, a payment processor, or any suitable entity. Furthermore, the payment account data (which may include a payment account identifier, PIN, password, or the like) may be processed by a payment application or payment module installed in the smart TV and used to construct a payment transaction approval request message. See at least Shin: 9/51-60; 8/14-23; 1/65 ~ 2/16)
With respect to claims 11 and 17:
	Eisen, Keith, and Shin teach the method of claim 8 and the non-transitory machine-readable medium of claim 15, as stated above.
Shin, in the same field of endeavor, further teaches further comprising: 
receiving, from the processor system, a verification of the transaction through the user account; and (By disclosing, after the payment authorization process is completed, the consumer may be requested to input their signature to provide verification of their identity and/or serve as a non-repudiation mechanism. In addition, the signature can be stored on smart TV 210 and/or remote control… completes the consumer's approval of the transaction and provides a record of their acceptance of the terms of the transaction. See at least Shin: 14/60-63; 7/16-45)
prompting, on the user device, a user to confirm the processing of the transaction based on the verification, wherein the transaction is processed in response to receiving a confirmation from the user device. (By disclosing, providing for an effective mechanism to prevent repudiation of the transaction (processing) without using a handwritten signature and without using a signature pad. In addition, the consumer is prompted to provide signature data. See at least Shin: 15/20-26; 8/66 ~ 9/5)
With respect to claims 12 and 18:
	Eisen, Keith, and Shin teach the method of claim 8 and the non-transitory machine-readable medium of claim 15, as stated above.
Shin, in the same field of endeavor, further teaches wherein the service provider server is configured to interface with the processor system and the merchant application server. (By disclosing, the payment application may be associated with a financial institution, a merchant, a payment processor, or any suitable entity. The payment application can be used to initiated and complete a payment transaction. In addition, the authorization request is generated by a payment server (e.g., by a third party server based on payment account data provided by the payment application running on the smart TV. See at least Shin: 8/14-23; 9/51-60)
With respect to claims 13 and 19:
	Eisen, Keith, and Shin teach the method of claim 8 and the non-transitory machine-readable medium of claim 15, as stated above.
	Keith, in the same field of endeavor, further teaches further comprising: 
analyzing the representation of the machine-readable code; and (By disclosing, Data 502 .. may be stored or analyzed by the service provider (code analyzer included in the third-party service provider) and accessed for purposes relating to item suggestions through the secure self-payment application or the social media account. In addition, the purpose of QR code generator 516 is to create a representation of a transaction that is used for purchase verification purposes. See at least Keith: 29/3-14; 31/36-41; 31/42-53)
determining the transaction information associated with the transaction based on the analyzing. (By disclosing, Data 502 .. may be stored or analyzed by the service provider (code analyzer included in the third-party service provider) and accessed for purposes relating to item suggestions through the secure self-payment application or the social media account. See at least Keith: 29/3-14; 31/36-41)
Keith, in the same field of endeavor, further teaches analyzing the machine-readable code using a code analyzer; and (By disclosing, when the QR code is captured by the retailer device, the retail device extracts the embedded URL code and links to the service provider's web server and can request data across a variety of formats (typically XML or JSON). See at least Keith: 19/35-51)
With respect to claims 21 and 23:
	Eisen, Keith, and Shin teach the non-transitory machine-readable medium of claim 19 and the method of claim 13, as stated above.
	Shin, in the same field of endeavor, further teaches 
	wherein the transaction information comprises a transaction type associated with the transaction. (As stated above with respect to claim 7, see at least Shin: 1/43-49)
With respect to claim 22:
	Eisen, Keith, and Shin teach the non-transitory machine-readable medium of claim 15, as stated above.
	Eisen further teaches 
wherein the generating the machine-readable code comprises encoding data associated with the transaction and the smart device into the machine-readable code. (By disclosing, the authentication system and method can be used in conjunction with various types of transactions via a smart TV. See at least Eisen: [0185] & [0177])
With respect to claim 24:
	Eisen, Keith, and Shin teach the method of claim 8, as stated above.
	Eisen further teaches 
wherein the generating the machine-readable code comprises encoding data associated with the transaction into the machine-readable code. As stated above with respect to claim 22, see at least Eisen: [0185] & [0177])
With respect to claim 25:
	Eisen, Keith, and Shin teach the method of claim 8, as stated above.
	Eisen further teaches 
wherein the transaction information extracted from the representation of the machine-readable code comprises data associated with the smart device, where in the transaction is processed further based on the data associated with the smart device. (By disclosing, FIG. 15 shows an example of performing authentication for a transaction via a TV 1509. The TV 1509 may be a smart TV, connected TV or hybrid TV. Eisen: [0185]; Fig. 15)

Response to Arguments
Applicant's arguments filed July 25, 2022 have been fully considered but they are not persuasive.
In response to applicant' s argument that the cited references, alone or in combination, fail to disclose the limitations of "causing, via the software framework, a smart device to present a machine- readable code on a display of the smart device, the machine-readable code generated based on a transaction request and information associated with the smart device; receiving, by a service provider server from a user device over a communication network, a representation of the machine-readable code that is presented on the smart device and captured by the user device; determining, by the service provider server, transaction information associated with the transaction based on the representation of the machine-readable code" as recited in amended claim 1, it is noted that Eisen reference teaches that the QR code is presented on the smart TV and scanned by the user device, and that the transaction information is extracted from it, teaching all the steps of causing, receiving, and determining. See at least Eisen: [0187], [0185], [0154], [0178], [0051] & [0110]-[0111].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dagdeviren (US 20200195695 A1) teaches systems and devices for controlling use of a consumable item with user devices, and related systems, methods, and devices, including barcode generated on a display of a smart device dynamically.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAY LEE whose telephone number is (571)272-3309.  The examiner can normally be reached on Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C.L./Examiner, Art Unit 3685     


/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685